DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 3/16/2022. 

Response to Amendment
In response to the action mailed on 11/1/2021, the Applicant has filed a response amending the claims.
   
Response to Arguments
In view of Applicant’s response the claims are allowable.

Allowable Subject Matter
Claims 1 and 21-30 are allowed. 
   
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art closest to the Applicant’s disclosure is the following:

Zhang (US Pub 20140212131) Fig 2a, Fig 2b, Fig 2c, where in a repeater a first optical amplifier (i.e. amplifier A) is located in a first optical path and is configured to amplify optical signals transmitted in a first direction (i.e. in an outgoing direction), in the repeater a second optical amplifier (i.e. amplifier B) is located in a second optical path and is configured to amplify optical signals transmitted in a second direction (i.e. in an 

Yoneyama (US Pat 6301404) Fig 10, where an optical filter (e.g. optical fiber grating 33d) is a narrow band-pass optical filter.
 
BOLSHTYANSKY et al (US Pub 20110085231) Fig 6B, where an optical pathway has a switch 25 so as to bypass a first optical amplifier (e.g. 20-1) for the purpose of providing protection and/or a different amplification gain.

The newly found prior art relevant to the Applicant’s disclosure is the following:

Zhang et al (US Pub 20200235816) and more specifically Fig 3A.

Mikami et al (US Pat 10587343) and more specifically Fig 1.

Shimojoh et al (US Pub 20030081285) and more specifically Fig 4.

Ohta (US Pub 20030072064) and more specifically Fig 3.

Lynch et al (US Pat 5926263) and more specifically Fig 2.

Anderson (US Pat 5825515) and more specifically Fig 1.

Bourret et al (US Pat 5801878) and more specifically Fig 1.

The closest and relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 1, An apparatus comprising:  
a first optical amplifier located in a first optical path and configured to amplify optical signals transmitted in a first direction; 
a second optical amplifier located in a second optical path and configured to amplify optical signals transmitted in a second direction, the second direction being opposite to the first direction; and 
an optical circuit connected to optically couple an optical output port of the first optical amplifier and an optical input port of the second optical amplifier and further connected to optically couple an optical input port of the first optical amplifier and the optical input port of the second optical amplifier; and 

a first optical pathway configured to direct light traveling in the first direction at the optical output port of the first optical amplifier to the optical input port of the second optical amplifier in a manner that causes the light so directed to travel in the second direction at the optical input port of the second optical amplifier; and 
a second optical pathway configured to direct light traveling in the second direction at the optical output port of the first optical amplifier to the optical input port of the second optical amplifier in a manner that causes the light so directed to travel in the second direction at the optical input port of the second optical amplifier; 
wherein the first optical pathway includes a first narrow band-pass optical filter located therein; 
wherein the second optical pathway is configured to bypass the first narrow band-pass optical filter; 
wherein an optical connection, through the optical circuit, between the optical input port of the first optical amplifier and the optical input port of the second optical amplifier comprises a third optical pathway configured to direct light traveling in the first direction at the optical input port of the first optical amplifier to the optical input port of the second optical amplifier in a manner that causes the light so directed to travel in the second direction at the optical input port of the second optical amplifier; and 
wherein the third optical pathway bypasses the first optical amplifier; and 
wherein the third optical pathway comprises an input connected to receive light traveling in the first direction at the optical input port of the first optical amplifier and an output connected to the optical input port of the second optical amplifier.

Regarding Claim 27, A communication method, comprising: 
configuring a first optical amplifier located in a first optical path to amplify optical signals transmitted in a first direction; 
configuring a second optical amplifier located in a second optical path to amplify optical signals transmitted in a second direction, the second direction being opposite to the first direction; and 
connecting an optical circuit to optically couple an optical output port of the first optical amplifier and an optical input port of the second optical amplifier and to optically couple an optical input port of the first optical amplifier and the optical input port of the second optical amplifier; and 
wherein said connecting comprises: 
providing a first optical pathway configured to direct light traveling in the first direction at the optical output port of the first optical amplifier to the optical input port of the second optical amplifier in a manner that causes the light so directed to travel in the second direction at the optical input port of the second optical amplifier; and 
providing a second optical pathway configured to direct light traveling in the second direction at the optical output port of the first optical amplifier to the optical input 
wherein the first optical pathway includes a first narrow band-pass optical filter located therein; 
wherein the second optical pathway is configured to bypass the first narrow band-pass optical filter; 
wherein an optical connection, through the optical circuit, between the optical input port of the first optical amplifier and the optical input port of the second optical amplifier comprises a third optical pathway configured to direct light traveling in the first direction at the optical input port of the first optical amplifier to the optical input port of the second optical amplifier in a manner that causes the light so directed to travel in the second direction at the optical input port of the second optical amplifier; and 
wherein the third optical pathway bypasses the first optical amplifier; and 
wherein the third optical pathway comprises an input connected to receive light traveling in the first direction at the optical input port of the first optical amplifier and an output connected to the optical input port of the second optical amplifier.

Although apparatus/methods for amplifying optical signals bidirectionally are known in the art, there is no teaching, suggestion or motivation to generate an apparatus /method for amplifying optical signals bidirectionally with the structure and 
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.    
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



 /DIBSON J SANCHEZ/ Primary Examiner, Art Unit 2636